Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.
 

Claims
Claims 1-9 and 21-31 are pending.


Claim Objections
Claim 24 is objected to because of the following informalities: It depends on itself. For the purposes of the instant Office Action, Examiner will assume claim 24 was meant to depend on claim 21. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a machine-readable medium, which can be interpreted as a carrier wave. Applicant could overcome this rejection by adding the phrase “non-transitory” before “machine.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was “communicating, by the mobile user device, the identifier associated with the first user receiving device to a second user receiving device,” or something similar. Applicant’s specification does not appear to disclose this feature. For example, in figure 23 and the associated paragraphs, steps 2310 and 2312 disclose that a user receiving device identifier is entered into the mobile device, and then the user receiving device identifier is communicated from the mobile device to a head end or other server. That is, the specification seems to disclose that an identifier is entered into a device, and then said identifier is sent to a server, rather than an identifier being sent to a device. Appropriate correction or explanation is required.
Claims 1-9 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 21 require that the obtaining, the communicating, the identifying, the accessing, the transmitting, the determining and the directing steps are all performed by a mobile device. Examiner does not find support in the specification that mobile network user device 40, as shown in Applicant’s figure 1, for example, performs all of the required operations. Appropriate correction or explanation is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mobile device” in lines 11, 15 and 16. There is insufficient antecedent basis for this limitation in the claim. Examiner assumes these occurrences were meant to state “the mobile user device,” in which case this rejection would be moot. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 21-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025) and Das et al. (Pat. No.: US 6,493,688).
Regarding claim 1, Phillips discloses a method comprising: obtaining, by a media broker including a processor, an identifier associated with a first user receiving device (Fig. 4, element 210, para. [0047]); communicating, by the media broker, the identifier associated with the first user receiving device to a second user receiving device (Fig. 4, element 290, paras. [0049] and [0052]. “Note that the renderer 14 on which a media item is viewed may be different than the renderer 14 from which a resume point is defined or otherwise created.”); identifying, by the media broker, first user profile settings associated with the first user receiving device based on the identifier (Fig. 4, elements 270 and 280, para. [0049]); accessing, by the media broker, the first user profile settings associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); transmitting, by the media broker, the first user profile settings to the second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049]), wherein the first user profile settings are stored in the second user receiving device, and wherein operation of the second user receiving device is enabled according to the first user profile settings and first content use data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining, by the mobile device, an expiration of a time period (Fig. 3, element 68, para. [0042]).
	Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose directing, by the media broker, the second user receiving device to remove the first user profile settings responsive to determining the expiration of the time period, wherein the operation of the second user receiving device is disabled according to removal of the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a user, at a plurality of different user-devices; wherein one user-device uses a different format from another user-device (para. [0549]),” “wherein the authorization sent to the user-device expires, before the definition of usage-rights expires (para. [0555]),” or “wherein the authorization, sent to the user-device, expires after a time period that is less than the definition of usage-rights (para. [0556]),” or “wherein the authorization sent to the user-device expires, unless the authorization sent to the user-device is re-newed from time to time (para. [0559]),” or “wherein the authorization sent to the user-device, expires after a time period, unless appropriate feedback on the usage of the digital-work has been sent by the user-device (para. [0560]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips to allow for directing, by the mobile device, the second user receiving device to remove the first user profile settings responsive to determining the expiration of the time period, wherein the operation of the second user receiving device is disabled according to removal of the first user profile settings. This would have produced predictable and desirable results, in that it would allow for time limits to be placed on accessibility to content, which would add a well-known capability to the system.
The combination of Phillips and Wieder does not explicitly disclose wherein the obtaining, the communicating, the identifying, the accessing, the transmitting, the determining and the directing are performed by a mobile user device. However, in analogous art, Das discloses that a user-profile module may be located within a remote control (i.e. a mobile user 
Regarding claim 3, the combination of Phillips, Wieder and Das discloses the method as recited in claim 1, and further discloses wherein the communicating the identifier associated with the first user receiving device to the second user receiving device comprises communicating the identifier from a remote control to the second user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This limitation was anticipated in the rejection of claim 1.).
Regarding claim 4, the combination of Phillips, Wieder and Das discloses the method as recited in claim 1, and further discloses wherein the first content use data comprises at least one of playlist data, playback lists, and favorite channel lists (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
the method as recited in claim 4, and further discloses further comprising receiving, by the mobile user device, updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
Regarding claim 6, the combination of Phillips, Wieder and Das discloses the method as recited in claim 5, and further discloses further comprising transmitting, by the mobile user device, the updated first user profile settings to the first user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 7, the combination of Phillips, Wieder and Das discloses the method as recited in claim 1, and further discloses wherein the first content use data comprises favorite channel data (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Phillips, Wieder and Das discloses the method as recited in claim 1, and further discloses further comprising revising, by the mobile user device, the first content use data to form revised content use data in the second user receiving device; communicating, by the mobile user device, the revised content use data to the first user receiving device; and storing, by the mobile user device, the revised content use data in the first user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
Regarding claim 9, the combination of Phillips, Wieder and Das discloses the method as recited in claim 8, and further discloses wherein communicating the revised content use data further comprises communicating the revised content use data to the second user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 21, Phillips discloses a media broker, comprising: a processing system including a processor (Fig. 4, element 12, paras. [0034]-[0036]); and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: communicating an identifier associated with a first user receiving device to a second user receiving device (Fig. 4, element 290, paras. [0049] and [0052]. “Note that the renderer 14 on which a media item is viewed may be different than the renderer 14 from which a resume point is defined or otherwise created.”); identifying first user profile settings associated with the first user receiving device based on the identifier (Fig. 4, elements 270 and 280, para. [0049]); accessing the first user profile settings associated with the first user receiving device (Fig. 4, elements 270 and 280, para. [0049]); transmitting the first user profile settings to the second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049]), wherein the first user profile settings are stored in the second user receiving device, and wherein operation of the second user receiving device is enabled according to the first user profile settings and first content user data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining an expiration of a time period (Fig. 3, element 68, para. [0042]). 
Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose directing the second user receiving device to remove the first user profile settings responsive to determining the expiration of the time period, wherein the operation of the second user receiving device is disabled according to removal of the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a user, at a plurality of different user-devices; wherein one user-device uses a different format from another user-device (para. [0549]),” “wherein the authorization sent to the user-device expires, before the definition of usage-rights expires (para. [0555]),” or “wherein the authorization, sent to the user-device, expires after a time period that is less than the definition of usage-rights (para. [0556]),” or “wherein the authorization sent to the user-device expires, unless the authorization sent to the user-device is re-newed from time to time (para. [0559]),” or “wherein the authorization sent to the user-device, expires after a time period, unless appropriate feedback on the usage of the digital-work has been sent by the user-device (para. [0560]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips to allow for directing the second user receiving device to remove the first user profile settings responsive to determining the expiration of the time period, wherein the operation of the second user receiving device is disabled according to removal of the first user profile settings. This would have produced predictable and desirable results, in that it would allow for time limits to be placed on accessibility to content, which would add a well-known capability to the system.
The combination of Phillips and Wieder does not explicitly disclose wherein, the communicating, the identifying, the accessing, the transmitting, the determining and the directing are performed by a mobile device. However, in analogous art, Das discloses that a user-profile module may be located within a remote control (i.e. a mobile user device), wherein “one or more user profiles may be transferred to the remote control,” wherein “it is further possible to control a 
Regarding claim 22, the combination of Phillips, Wieder and Das discloses the mobile device of claim 21, and further discloses wherein the operations further comprise obtaining the identifier associated with the first user receiving device (Phillips, Fig. 4, element 210, para. [0047]).
Regarding claim 23, the combination of Phillips, Wieder and Das discloses the mobile device of claim 21, and further discloses wherein the operations further comprise receiving updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.).
the mobile device of claim 21, and further discloses wherein the operations further comprise transmitting the updated first user profile settings to the first user receiving device (Das, col. 5, ln. 60 – col. 6, ln. 37. This claim is rejected on the same grounds as claim 1.).
Regarding claim 26, the combination of Phillips, Wieder and Das discloses the mobile device of claim 21, and further discloses wherein the mobile device comprises a remote control (Das, col. 5, ln. 60 – col. 6, ln. 37. This limitation was anticipated in the rejection of claim 1.).


Claims 2 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025) and Das et al. (Pat. No.: US 6,493,688), and further in view of Seibold et al. (Pub. No.: US 2014/0007154).
Regarding claim 2, the combination of Phillips, Wieder and Das discloses the method as recited in claim 1, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, wherein “[a] user profile may identify access permissions and restrictions for various media types including, but not limited to, movies, video, television, video games, Internet content, and music. For example, a parent may define access permissions for a child to prevent the child from viewing or purchasing Smartphone applications with mature content (para. [0105]).” Therefore, it would have been 
Regarding claim 25, the combination of Phillips, Wieder and Das discloses the mobile device of claim 21, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, wherein “[a] user profile may identify access permissions and restrictions for various media types including, but not limited to, movies, video, television, video games, Internet content, and music. For example, a parent may define access permissions for a child to prevent the child from viewing or purchasing Smartphone applications with mature content (para. [0105]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips, Wieder and Das to allow for the first user profile settings to comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. This would have produced predictable and desirable results, in that it would allow parents to configure the profiles of their children in order to prevent the children from making purchases without permission.


Claims 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025).
Regarding claim 27, Phillips discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: communicating an identifier associated with a first user receiving device to a second user receiving device (Fig. 4, element 290, paras. [0049] and [0052]. “Note that the renderer 14 on which a media item is viewed may be different than the renderer 14 from which a resume point is defined or otherwise ; accessing first user profile settings associated with the first user receiving device according to the identifier (Fig. 4, elements 270 and 280, para. [0049]); transmitting the first user profile settings to the second user receiving device through a network (Fig. 4, elements 200-340, paras. [0045]-[0049]), wherein the first user profile settings are stored in the second user receiving device, and wherein operation of the second user receiving device is enabled according to the first user profile settings and first content user data (Fig. 4, element 340, para. [0053]. The media item is played from the resume point; i.e. the device is operated in response to the settings.); determining an expiration of a time period (Fig. 3, element 68, para. [0042]). 
Although Phillips discloses an expiration time, it could be argued that Phillips does not explicitly disclose directing the second user receiving device to remove the first user profile settings responsive to determining the expiration of the time period, wherein the operation of the second user receiving device is disabled according to removal of the first user profile settings. However, in analogous art, Wieder discloses “storing a definition of usage-rights for said digital-work in one or more memories; wherein said definition of usage-rights authorizes a plurality of different formats of a digital-work for use by a user, at a plurality of different user-devices; wherein one user-device uses a different format from another user-device (para. [0549]),” “wherein the authorization sent to the user-device expires, before the definition of usage-rights expires (para. [0555]),” or “wherein the authorization, sent to the user-device, expires after a time period that is less than the definition of usage-rights (para. [0556]),” or “wherein the authorization sent to the user-device expires, unless the authorization sent to the user-device is re-newed from time to time (para. [0559]),” or “wherein the authorization sent to the user-device, expires after a time period, unless appropriate feedback on the usage of the 
Regarding claim 28, the combination of Phillips and Wieder discloses the machine-readable medium of claim 27, and further discloses wherein the operations further comprise: receiving updated first user profile settings from the second user receiving device, wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.), but does not explicitly disclose and transmitting the updated first user profile settings to the first user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.). 
Regarding claim 29, the combination of Phillips and Wieder discloses the machine-readable medium of claim 28, and further discloses wherein the updated first user profile settings are modified by the second user receiving device (Phillips, Fig. 6, element 406, para. [0055]; Fig. 4, element 340, para. [0053]. The media item may be played from the new resume point.).
Regarding claim 30, the combination of Phillips and Wieder discloses the machine-readable medium of claim 27, and further discloses wherein the operations further comprise identifying the first user profile settings associated with the first user receiving device based on the identifier (Phillips, Fig. 4, elements 270 and 280, para. [0049]).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al. (Pub. No.: US 2012/0114313) in view of Wieder (Pub. No.: US 2014/0195025), and further in view of Seibold et al. (Pub. No.: US 2014/0007154).
Regarding claim 31, the combination of Phillips and Wieder discloses the machine-readable medium of claim 27, but does not explicitly disclose wherein the first user profile settings comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. However, in analogous art, Seibold discloses a system for providing individualized control of media assets, wherein “[a] user profile may identify access permissions and restrictions for various media types including, but not limited to, movies, video, television, video games, Internet content, and music. For example, a parent may define access permissions for a child to prevent the child from viewing or purchasing Smartphone applications with mature content (para. [0105]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Phillips and Wieder to allow for the first user profile settings to comprise at least one of purchase restriction data, on-demand access, a list of devices able to access the first user profile, and bill payment data. This would have produced predictable and desirable results, in that it would allow parents to configure the profiles of their children in order to prevent the children from making purchases without permission.



Response to Arguments
Applicant's arguments filed October 15, 2020 have been fully considered but they are moot in view of the new grounds of rejection in view of Wieder, as well as in view of the newly applied 35 USC § 112 rejections.


Conclusion
Claims 1-9 and 21-31 are rejected. Claim 24 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 29, 2021